        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 1 of 28




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        )
                                                )
        vs.                                     )   Criminal No. 17-226
                                                )
DAELON HILL-JOHNSON                             )
                                                )
              Defendant.                        )


                                 MEMORANDUM OPINION
       In this criminal action, Defendant, Daelon Hill-Johnson, who previously pled guilty on

February 15, 2018, to both counts of a two-count indictment, and was sentenced on June 5, 2019,

to a term of 10 months of imprisonment at count 1, and 60 months of imprisonment at count 2 (to

run concurrently), has filed a pro se Motion to Vacate, Set Aside, or Correct a Sentence pursuant

to 28 U.S.C. § 2255. ECF 156.

       Defendant’s § 2255 Petition identifies two general categories as forming the basis of the

petition. First, Defendant argues that “[t]he criminal complaint / W17-03105 lacked probable

cause on its face to support the issuance of a warrant for the counts in the indictment.” ECF 156,

p.1. There are numerous sub-issues related to Defendant’s probable cause argument. Second,

Defendant argues ineffective assistance of counsel. Id. Similarly, there are numerous sub-issues

related to Defendant’s ineffective assistance of counsel argument. The Court will endeavor to

address each of these arguments in the “discussion” section below.
          Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 2 of 28




I. Factual and Procedural Background

        A. Factual Background1

        On April 5, 2017, task force officers from the Pennsylvania Office of the Attorney

General sent a text message to an unknown target – Defendant in this case – using a telephone

number received from a confidential source with the goal of purchasing heroin from the target.

The officers received a text message back from the unknown target asking how much money

they had. Law enforcement and the unknown target exchanged text messages arranging a meet

to purchase heroin from the unknown target for $260. The target told law enforcement to call

when they were close.

        When law enforcement arrived at the meeting location – the McDonald’s on Penn

Avenue in Wilkinsburg Borough, Allegheny County, Pennsylvania, the target texted that he was

on his way and asked them to wait. Approximately 25 minutes later, the person associated with

the targeted phone number called, asking to change the meeting location and meet at the

McDonald’s in East Liberty. Police then went to the East Liberty McDonald’s, located at Broad

Street and North Sheridan Avenue, and called the target telephone number.

        An undercover police officer described the vehicle that he was operating to the target so

that the target could meet him. The target then told the undercover officer that he saw him parked

on Broad Street. As the target made this statement, the undercover officer, saw a male, later

identified as Defendant, Daelon Hill-Johnson, hang up his phone and walk toward the

undercover police vehicle. Moments later, the defendant grabbed the passenger side, front door



1
  The facts set forth herein are copied directly from Defendant’s Presentence Investigation Report (ECF 80), to
which Defendant raised no objections. Importantly, these same facts are set forth in the Affidavit of Probable Cause
and Criminal Complaint (ECF 156-2), to which Defendant now takes issue. The main difference between the
Presentence Investigation Report and the Criminal Complaint is that the Criminal Complaint provides the precise
time of day each phase of the “buy and bust” operation took place on April 5, 2017, as well as the task force
officer’s names.

                                                         2
          Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 3 of 28




handle of the vehicle where the undercover officer was seated, as law enforcement officers

simultaneously moved in to arrest him.

         Defendant attempted to flee and resisted as police detained him. As Defendant resisted, a

firearm fell from his waist area, and law enforcement observed Defendant throw one brick of

suspected heroin onto the ground. The firearm recovered from Defendant was a loaded, 9mm

Glock.

         Subsequent to Defendant’s arrest, a search of his person located a firearm holster on the

inside of his pants’ waistband. Additionally, law enforcement officers recovered an additional

bundle of suspected heroin from the defendant’s sweatpants’ pocket, and $900 in United States

currency within another pants’ pocket.2

         All of the suspected heroin recovered from Defendant was tested by the drug laboratory

and found to contain fentanyl, not heroin. The Government stipulated that the fentanyl amount

was less than 4 grams (net) of fentanyl. More specifically, according to the drug laboratory

report, the stamp bags found on Defendant contained a total approximate net weight of 1.109

grams of fentanyl. Notably, the lab report also reflects that small amounts of cocaine base and

marijuana were found on Defendant; however, since the amount of each drug was less than

1 gram, the inclusion or exclusion of those drug amounts in a drug equivalency conversion

would not alter the resulting base offense level achieved based solely on the fentanyl drug

amount.




2
 Although not set forth in the Presentence Investigation Report, it was at this point in time on April 5, 2017,
according to the Criminal Complaint, that Defendant was detained briefly at the Wilkinsburg police department
before being transported to Allegheny County Jail, and his phone, the narcotics, and the $900 were all taken into
evidence. This information marks the end of the details provided in the Criminal Complaint. The remaining facts,
above, are taken solely from the Presentence Investigation Report (ECF 80).

                                                        3
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 4 of 28




       B. Procedural Background

       On August 23, 2017, an indictment was filed in this case. ECF 1. In the indictment, the

grand jury charged Defendant at Count One with possession with intent to distribute a quantity

of a mixture and substance containing a detectable amount of N-phenyl-N[1-(2-phenylethyl)-4-

piperidinyl] propenamide, commonly known as fentanyl, in violation of 21 U.S.C. § 841(a) and

21 U.S.C. § 841(b)(1)(C); and, at Count Two possession of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. 924(c)(1)(A)(i). Id.

       On August 23, 2017, the Government filed a motion for arrest warrant for Defendant

pursuant to Fed.R.Crim.Pro. 9, upon the grounds that an indictment had been returned charging

defendant with two offenses. ECF 5. United States Magistrate Judge Kelly signed the arrest

warrant on August 23, 2017. ECF 6. The arrest warrant was issued on August 24, 2017 (ECF

7). On September 28, 2017, after counsel was appointed to represent Defendant, Defendant

appeared before United States Magistrate Judge Mitchell for arraignment. ECF 13. Defendant

waived a detention hearing and was incarcerated. Id., ECF 14, and ECF 20.

       On October 18, 2017, Defendant’s counsel filed a motion to order the United States

Probation Office to prepare a pre-plea presentence report (ECF 25), which this Court granted.

ECF 26. This motion indicated that the pre-plea presentence report was being sought by

Defendant to clarify what Defendant’s criminal record contained. ECF 25. On November 8,

2017, the Court held a status conference and learned that the pre-plea presentence report would

be completed by December 18, 2017. ECF 27. During this status conference, the Court

scheduled a change of plea hearing date for January 11, 2018, in the event Defendant chose to

plead guilty, after reviewing the pre-plea presentence report. Id. On December 18, 2017, a pre-

plea criminal history report was filed for counsel’s eyes only.



                                                 4
          Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 5 of 28




         On January 10, 2018, Defendant’s attorney filed a motion to withdraw as Defendant’s

counsel due to irreconcilable differences. ECF 34. On January 11, 2018, the Court held a

second status conference (in lieu of a change of plea hearing), and during the conference, with

Defendant present, granted Defendant’s counsel’s motion to withdraw as Defendant’s attorney.

ECF 35. The Court announced that a new attorney would be provided for Defendant and set a

trial date for April 9, 2019. Id. On January 16, 2018, the Court signed an Order appointing a

highly experienced and respected criminal defense attorney, Christy Foreman, to Defendant.

ECF 38. On this same date, the Court entered an order granting an extension of time to file

pretrial motions and set another status conference for February 15, 2018.

         On February 15, 2018, the Court held the status conference3 and then reconvened the

Defendant and the attorneys later that same day to hold to a change of plea hearing, at which

time Defendant pled guilty to both counts of the indictment. ECF 45 and ECF 46.

         During the status conference, the Court stated as follows:

                  THE COURT: Pull the microphone close to you
                  so you will be a little more comfortable.
                  At [the last status conference on January 11, 2018],
                  your previous attorney withdrew
                  his appearance at your request, correct?


3
 At the very beginning of the status conference, the Court had the Defendant sworn in to testify, under penalty of
perjury as follows:
         THE COURT: Good morning.
         Sir, will you kindly stand to be sworn,
         please.
         DAELON HILL-JOHNSON, the defendant herein, was
         first duly sworn.
         THE COURT: Sir, the last time you were here
         was January 11, 2018, correct?
         THE DEFENDANT: Yes, sir.
         THE COURT: Do you understand that having been
         sworn, your answers to my questions are subject to the
         penalties of perjury or making a false statement if you
         do not answer truthfully?
         THE DEFENDANT: Yes.
ECF 64, p. 2-3.

                                                         5
Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 6 of 28




    THE DEFENDANT: Yes, sir.

    THE COURT: As I recall, you expressed that
    you were not satisfied with your former attorney’s
    performance, at least that he wasn’t listening to you,
    is that a fair summary?

    THE DEFENDANT: Yes, sir.

    THE COURT: Have you had an opportunity to
    meet with your new attorney?

    THE DEFENDANT: Yes, sir.

    THE COURT: Are you satisfied with her
    representation so far?

    THE DEFENDANT: Yes, sir.

    THE COURT: We’re here today to talk about how
    we are going to proceed. As with all defendants,
    criminal defendants, sir, you have essentially two
    choices.
            You can either plead guilty or you can choose
    to go to trial. I set the trial date a while back with
    a pretrial order, set a firm trial date of April 9,
    2018.
                      *        *       *
    I don't care which decision you make today but
    I would like to have one decision or the other so I can
    work through the schedule in fairness to all of you.
    So, have you had time to discuss these two
    options with your attorney?

    THE DEFENDANT: Yes, sir.

    THE COURT: Would you like some more time to
    chat with her? Have you had enough time today to talk
    to her and previously?

    THE DEFENDANT: Yes, sir, I had enough time.

    THE COURT: So, you all counsel want to give
    me an update where we stand so I know which of the two
    options you all collectively want to pursue.



                                      6
          Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 7 of 28




                 MS. FOREMAN: Yes, Your Honor.
                 As newly-appointed counsel, I just recently
                 received Rule 16 and I did see my client at the jail and
                 again today.
                         I understand that previously there was an
                 11(c)(1)(C) plea offer that was supposed to happen in
                 January. In speaking with my client at this juncture,
                 he is not opposed to still maybe pursuing a plea. He
                 doesn’t want the 11(c)(1)(C) for 80 months. He
                 understands there is a 60-month sentence with the gun
                 regardless.
                         The discrepancy becomes what the guidelines
                 would be for the drugs in this case. Mr. Hill-Johnson
                 is adamant that the weight from the drug lab is
                 incorrect, that there is no way that it is, in fact, as
                 high as it is.

ECF 64, p 3-6.

        Defendant claimed the drug weight was under 4 grams and the Government claimed it

was 12.35 grams. Because of this discrepancy in drug weight, the Court asked the Government

to bring the drugs into court and weigh them in front of Defendant, and until that could happen

the Court sat in recess. Id., p. 6-15. When the status conference reconvened,4 the Government

announced that it would stipulate that the weight of the drugs was less than 4 grams. Id., p. 16.

With that stipulation, the Defendant informed the Court that he wanted to plead guilty. Id., p. 17.

        After explaining all of the trial rights that Defendant would be foregoing by pleading

guilty, the Court and Defendant had the following exchange:

                 THE COURT: Having explained all your rights
                 to you in detail today, do you still intend to plead
                 guilty?

4
 The Court first reminded Defendant that he was still under oath from earlier that morning:
        THE COURT: Sir, you are here and you remember
        you are still sworn, understand?
        THE DEFENDANT: Yes, sir.
        THE COURT: We took a break a little while ago
        and the government was going to work through the issue
        of whether we are going to weigh the drugs in the
        courtroom.
ECF 64, p. 16.

                                                         7
         Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 8 of 28




                 THE DEFENDANT: Yes, sir.

                 THE COURT: The maximum sentence I'm
                 authorized to impose under the law including any
                 applicable mandatory minimums for the commission of the
                 offenses to which you intend to plead guilty, as you and
                 the government have agreed and as set forth in the plea
                 agreement, is as to Count 1, a term of imprisonment of
                 not more than 20 years, a fine not to exceed one million
                 dollars, a term of supervised release of three years,
                 and a special assessment of $100.
                         Do you understand the potential sentence that
                 the Court is authorized to impose as to Count 1?

                 THE DEFENDANT: Yes, sir.

                 THE COURT: As to Count 2, a term of
                 imprisonment of not less than five years to a maximum of
                 life imprisonment, the Court may not place you on
                 probation or suspend the sentence of any person
                 convicted of a violation of this subsection, nor shall a
                 term of imprisonment imposed run concurrently with any
                 other term of imprisonment, a fine of not more than
                 $250,000, a term of supervised release of not more than
                 five years, a special assessment of $100.
                         Do you understand the potential sentence that
                 the Court is authorized to impose as to Count 2?

                 THE DEFENDANT: Yes, sir.

                 THE COURT: Do you understand that the
                 sentence imposed as to Count 2 cannot be concurrent with
                 a sentence at Count 1?

                 THE DEFENDANT: Yes, sir.

                 THE COURT: So, the two sentences are separate
                 and will be added together, do you understand that?

                 THE DEFENDANT: Yes, sir.

Id., p. 23-25.




                                                 8
          Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 9 of 28




        After discussing the maximum sentence the Court could impose at each count, the Court

explored whether Defendant knowingly and freely made the decision to plead guilty, as follows:

               THE COURT: If you pled guilty, the probation
               office will prepare a Presentence Investigation Report
               and Recommendation of Sentence for the Court's review
               and you will be interviewed by the probation office in
               order to calculate an appropriate advisory sentence
               under the guidelines, understand, sir?

               THE DEFENDANT: Yes, sir.

               THE COURT: Has anyone made a promise or
               assurance to persuade you to plead guilty?

               THE DEFENDANT: No, sir.

               THE COURT: Has anyone threatened you in any
               way to force you to plead guilty?

               THE DEFENDANT: No, sir.

               THE COURT: Has anyone predicted or promised
               to you what your actual sentence will be?

               THE DEFENDANT: No, sir.

               THE COURT: Has anything I said to you here
               today suggested to you what your actual sentence will
               be?

               THE DEFENDANT: No, sir.

               THE COURT: Has anyone told you not to tell
               the truth or respond untruthfully to any question?

               THE DEFENDANT: No, sir.
Id., p. 29.

        After providing the Court and Defendant with the elements of each of the two offenses

charged against Defendant, the Government provided the following summary of its evidence

against Defendant:



                                                9
Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 10 of 28




     THE COURT: And now would you please summarize
     the government’s evidence as to these two charges?

     MS. GROGAN: Yes, Your Honor.
     In sum, the government’s evidence would
     establish all of the following:
              That on or about April 5 of 2017, task force
     officers and detectives from the Pennsylvania Office of
     the Attorney General sent a text message to an unknown
     target using a telephone number received from a
     confidential source with the goal of purchasing heroin
     from an unknown target.
              Law enforcement received a text message back
     from the unknown target asking how much money they had.
     Law enforcement and the unknown target
     exchanged text messages arranging a meet to purchase
     heroin from the unknown target for $260.
              The target told law enforcement to call when
     they were close. When law enforcement arrived at the
     meeting location, the McDonald's on Penn Avenue in
     Wilkinsburg Borough, the target texted that he was on
     his way and asked them to wait.
              Approximately 25 minutes later, the person
     associated with the target phone number called asking to
     now meet at the McDonald's in East Liberty.
     Police then went to the East Liberty
     McDonald's located at Broad Street in North Sheridan
     Avenue in the Western District of Pennsylvania and
     called the target number.
              An undercover police officer described the
     vehicle he was operating to the target so the target
     could meet him.
              The target then told the undercover officer he
     saw him park on Broad Street. As the target stated
     this, the undercover officer saw a male, the defendant,
     Hill-Johnson hang up his phone and walk toward the
     undercover police vehicle.
              Hill-Johnson grabbed the passenger side door's
     front door handle of the vehicle where the undercover
     officer was sitting as law enforcement moved in for the
     takedown.
              Hill-Johnson attempted to flee and resisted as
     police detained him. As Hill-Johnson resisted, a
     firearm fell from his waist and law enforcement observed
     Hill-Johnson throw one brick of suspected heroin. A
     holster was found on the inside of Hill-Johnson's

                                   10
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 11 of 28




               waistband. Law enforcement also recovered an additional
               bundle of suspected heroin from the defendant's
               sweatpants pocket and $900 was found in another pants
               pocket.
                       All of the suspected heroin recovered from
               Hill-Johnson was tested by the laboratory and found to
               contain Fentanyl. The government stipulates this amount
               of Fentanyl is less than four grams.
                       The firearm recovered from Hill-Johnson was a
               loaded nine millimeter Glock.
                       On the date charged in the indictment,
               Hill-Johnson knowingly possessed this firearm to protect
               himself, the Fentanyl he possessed with the intent to
               distribute and/or the proceeds of his drug trafficking.

               THE COURT: Sir, in a moment I will ask you
               whether you agree with the prosecution's summary of what
               you did but, first, do you understand your answers may
               later be used against you in a prosecution for perjury
               or making a false statement if you do not answer
               truthfully?

               (Off-the-record discussion between defense
               counsel and defendant.)

               THE DEFENDANT: Yes, I agree.

               THE COURT: Do you agree with the
               prosecution's summary of what you did?

               THE DEFENDANT: Yes, I agree.

               THE COURT: Are there any additions or
               corrections you wish to make?

               THE DEFENDANT: No, sir.

Id., p. 31-33 (emphasis added).

       Following Defendant’s admissions, the Court continued with the hearing by asking

Defendant about his decision to change his plea and his satisfaction with his counsel’s

representation of him. The exchange went as follows:

               THE COURT: Court finds there is a factual

                                               11
Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 12 of 28




     basis to accept defendant's plea of guilty to the
     offenses charged in the indictment.
     Having been advised of all your rights, do you
     still intend to plead guilty?

     THE DEFENDANT: Yes, sir.

     THE COURT: Is that consistent with your
     advice?
     MS. FOREMAN: Yes, Your Honor.

     THE COURT: Has anyone forced you in any way
     to enter a plea of guilty to these charges?

     THE DEFENDANT: No, sir.

     THE COURT: Did you make this decision to
     plead guilty of your own free will and voluntarily?

     THE DEFENDANT: Yes, sir.

     THE COURT: You understand everything I
     discussed with you today?

     THE DEFENDANT: Yes, sir.

     THE COURT: Have you had any physical or
     mental illness that affects your ability to understand
     this proceeding or my explanation of your rights?

     THE DEFENDANT: No, sir.

     THE COURT: Counsel, do you have any doubt
     about the defendant's competency to plead guilty?

     MS. FOREMAN: No, Your Honor.

     THE COURT: Sir, are you completely satisfied
     with the attorney’s advice and representation?

     THE DEFENDANT: Yes, sir.

     THE COURT: Is there anything she has done
     that you think she should not have done?

     THE DEFENDANT: No, sir.

                                       12
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 13 of 28




               THE COURT: Is there anything you had asked
               her to do that she has not done?

               THE DEFENDANT: No, sir.

               THE COURT: My understanding is there is no
               plea agreement in this case, is that correct?

               MS. GROGAN: That’s correct, Your Honor.

Id., p. 34-35 (emphasis added).

       Although the Court began the status conference by swearing in the Defendant (id., p. 2),

and later, after the recess, reminded Defendant that he was still under oath (id., p. 16), the Court

confirmed for a third time that Defendant had given truthful answers to all of the Court’s

questions that day:

               THE COURT: Have you answered truthfully all
               the questions I asked you today?

               THE DEFENDANT: Yes, sir.

               THE COURT: The indictment charges you in
               Count 1 with possession with intent to distribute a
               quantity of Fentanyl, a Schedule II controlled
               substance, in violation of Title 21, United States Code,
               Section 841(a)(1) and 841(b)(1)(C). How do you plead,
               sir?

               THE DEFENDANT: Guilty.

               THE COURT: And the indictment charges you at
               Count 2 with possession of a firearm in furtherance of a
               drug trafficking crime, in violation of Title 18, United
               States Code, Section 924(c)(1)(A)(1). How do you plead,
               sir?

               THE DEFENDANT: Guilty.




                                                 13
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 14 of 28




II. Standard of Review under 28 U.S.C.A. § 2255.

       A Section 2255 petition enables a defendant to petition the court that imposed the

sentence, collaterally attacking a sentence imposed after a conviction. 28 U.S.C.A. §2255; see

also U.S. v. Cannistraro, 734 F.Supp. 1110, 1119 (D.N.J. 1989), aff’d, 919 F.2d 133 (3d Cir.

1990). cert. den’d, 500 U.S. 916 (1991). Pursuant to 28 U.S.C. § 2255, a federal prisoner may

move the sentencing court to vacate, set aside or correct a sentence “upon the ground that the

sentence was imposed in violation of the Constitution or laws of the United States, or that the

court was without jurisdiction to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack . . . .” 28 U.S.C. § 2255.

Relief is “generally available only in ‘exceptional circumstances’ to protect against a

fundamental defect which inherently results in a complete miscarriage of justice or an omission

inconsistent with the rudimentary demands of fair procedure.” U.S. v. Gordon, 979 F.Supp. 337,

339 (E.D.Pa.1997) (citing Hill v. U.S., 368 U.S. 424 (1962)).

       The Court considers a defendant’s petition together with all files, records, transcripts and

correspondence relating to the judgment under attack. See 28 U.S.C. § 2255. A district court

considering a Section 2255 petition accepts “ ‘the truth of the movant’s factual allegations unless

they are clearly frivolous on the basis of the existing record,’ ” U.S. v. Booth, 432 F.3d 542, 545

(3d Cir. 2005) (quoting Virgin Islands v. Forte, 865 F.2d 59, 62 (3d Cir.1989)), and a court

“abuses its discretion if it fails to hold an evidentiary hearing when the files and records of the

case are inconclusive as to whether the movant is entitled to relief.” Booth, 432 F.3d at 546

(citing U.S. v. McCoy, 410 F.3d 124, 134 (3d Cir.2005). However, the final disposition of a

Section 2255 motion lies with the discretion of the trial judge, see Virgin Islands v. Nicholas,

759 F.2d 1073, 1075 (3d Cir. 1985), and a district court may summarily dismiss a Section 2255



                                                 14
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 15 of 28




motion where the motion, files, and records “show conclusively that the movant is not entitled to

relief.” U.S. v. Mason, 2008 WL 938784, 1 (E.D.Pa.2008) (citing Forte, 865 F.2d at 62).

“Section 2255 generally may not be employed to relitigate questions which were raised and

considered on direct appeal,” U.S. v. DeRewal, 10 F.3d 100, 105 n. 4 (3d Cir.1993) (internal

quotations omitted). Moreover, “if a petitioner has failed to raise an objection at the time of trial

and has also failed to raise the issue on direct appeal, then collateral review of that claim is

procedurally barred unless the petitioner is able to show ‘cause’ excusing his procedural default

and ‘actual prejudice’ resulting from the alleged error or violation.” Henry v. U.S., 913 F.Supp.

334, 335 (M.D.Pa.1996). See also U.S. v. Essig, 10 F.3d 968, 979 (3d Cir.1993) (holding that the

“cause and prejudice” standard set forth in U.S. v. Frady, 456 U.S. 152 (1982) “applies to § 2255

proceedings in which a petitioner seeks relief from alleged errors in connection with his sentence

that he has not directly appealed”).

       A petitioner need not demonstrate cause and prejudice when raising a claim of ineffective

assistance of counsel for the first time in a collateral attack. Massaro v. U.S., 538 U.S. 500, 504

(2003) (holding that an “ineffectiveness” claim can be brought in a collateral proceeding under

§ 2255 regardless of whether the same issue could have been addressed on direct appeal);

DeRewal, 10 F.3d at 104.

       When a motion is made under 28 U.S.C. § 2255, the question of whether to order a

hearing is committed to the sound discretion of the district court. In exercising that discretion,

the court must accept the truth of the petitioner’s factual allegations unless they are clearly

frivolous on the basis of the existing record. United States v. Day, 969 F.2d 39, 41–42 (3d Cir.

1992). Further, the court must order an evidentiary hearing to determine the facts unless the




                                                  15
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 16 of 28




motion and files and records of the case show conclusively that the petitioner is not entitled to

relief. Id.; United States v. Gordon, 979 F.Supp. 337, 339 (E.D.Pa.1997).

       The Court finds no need for an evidentiary hearing as the record herein conclusively

establishes that Defendant is not entitled to the relief sought in his petition. 28 U.S.C. § 2255.



III. Discussion
       A. Lack of Probable Cause

               1. Applicable Law

       Probable cause to arrest exists when the totality of the circumstances within the officer’s

knowledge is sufficient to warrant a person of reasonable caution to conclude that the person

being arrested has committed or is committing an offense. U.S. v. Laville, 480 F.3d 187, 192

(3d Cir. 2007), citing United States v. Myers, 308 F.3d 251, 258 (3d Cir. 2002) (“the validity of

an arrest under state law must never be confused or conflated with the Fourth Amendment

concept of reasonableness, and that the validity of an arrest under state law is at most a factor

that a court may consider in assessing the broader question of probable cause”). Under

Pennsylvania law, law enforcement officers must have probable cause to believe that a felony

has been committed and that the person to be arrested is the felon, prior to effectuating an arrest.

Commonwealth v. Clark, 735 A.2d 1248, 1251 (Pa. 1999). Similarly, it is reasonableness that is

the central inquiry under the Fourth Amendment. United States v. Williams, 417 F.3d 373, 376

(3d Cir. 2005). “[S]ufficient probability, not certainty, is the touchstone of reasonableness under

the Fourth Amendment.” Hill v. California, 401 U.S. 797, 804 (1971). Probable cause exists

whenever reasonably trustworthy information or circumstances within an arresting officer’s

knowledge are sufficient to warrant a person of reasonable caution to conclude that an offense



                                                 16
         Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 17 of 28




has been or is being committed by the person being arrested. Draper v. United States, 358 U.S.

307, 313 (1959); Myers, 308 F.3d at 255.

                2. Analysis of probable cause5
        Defendant’s motion raises issues concerning the affidavit of probable cause, specifically

claiming that on its face, the affidavit failed to support the issuance of a warrant and that it did

not establish “when, how, what crimes, where crime(s) committed, [and] why affiant believes the

source of the information.” ECF 156, p 1. Based on these arguments, the Court believes that

Defendant is referencing the Affidavit of Probable Cause which he filed at ECF 156-2 as an

exhibit to his motion.

        The Affidavit attached to Defendant’s motion clearly states that the affiant received

information about Defendant on April 5, 2017, from a confidential informant who was deemed

by the officers to be reliable. Although there are many reasons listed as to why the police

officers believed that the informant was credible, most notably the informant had, in the past,

provided other information to officers which led to arrests and/or convictions. The crimes

committed were listed on the affidavit as well, and the two charges set forth in the indictment (to

which Defendant pled guilty) reflect those charges.

        Moreover, the information contained within the Affidavit of Probable Cause and

Criminal Complaint (ECF 156-2) was reiterated by the Government during its summary of the

evidence at the change of plea hearing (ECF 64). Defendant admitted to this evidence, under

oath, at the change of plea hearing. Id. Furthermore, these same statements, set forth in the

Affidavit and Criminal Complaint describing the crimes in which Defendant engaged on April 5,




5
  Defendant references “criminal complaint / incident number W17-03105” throughout his motion. This document
was filed as an exhibit to Defendant’s Motion (ECF 156-2), as was referenced in the “Factual Background” at
subsection “I. A.” above.

                                                     17
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 18 of 28




2017, and which the Government read aloud during the change of plea hearing, were re-printed

in Defendant’s Presentence Investigation Report. Defendant raised no objections to the

Presentence Investigation Report.

        Based on the facts admitted as true by Defendant during his change of plea hearing,

probable cause existed to arrest Defendant under both state and federal law. All of Defendant’s

arguments with respect to the Affidavit of Probable Cause and the Criminal Complaint lack any

merit given that all evidence of record conclusively establishes that Defendant is not entitled to

the relief sought in his petition.



        B. Ineffective Assistance of Counsel

                1. Applicable Law

        “A claim of ineffective assistance requires a defendant to establish that counsel's

representation fell below an objective standard of reasonableness and that the deficient

performance prejudiced the defendant.” McAleese v. Mazurkiewicz, 1 F.3d 159, 166 (3d Cir.

1993), citing Strickland v. Washington, 466 U.S. 668, 687-88, (1984). “To establish prejudice, a

defendant must demonstrate that there is a ‘reasonable probability that but for counsel's

unprofessional errors, the result of the proceeding would have been different.’ ” Weeks v. Snyder,

219 F.3d 245, 257 (3d Cir. 2000) (quoting Strickland, 466 U.S. at 694).

        In assessing the first prong, the Supreme Court has instructed that “[t]he proper measure

of attorney performance” is “reasonableness under prevailing professional norms.” Strickland,

466 U.S. at 688. This is an objective standard, and must be “viewed to the extent possible

without ‘the distorting effects of hindsight.’ ” Duncan v. Morton, 256 F.3d 189, 200 (3d Cir.

2001) (quoting Strickland, 466 U.S. at 688-90). In addition, a “reviewing court ‘must indulge a



                                                 18
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 19 of 28




strong presumption that counsel's conduct falls within the wide range of reasonable professional

assistance.’ ” McAleese, 1 F.3d at 175 (quoting Strickland, 466 U.S. at 692). “The defendant

must overcome the presumption that, under the circumstances, the challenged action ‘might be

considered sound trial strategy.’ ” Strickland, 466 U.S. at 689.

       Addressing the second part of the Strickland analysis, the prejudice prong, the Supreme

Court has explained that a “reasonable probability” is one that is “sufficient to undermine

confidence in the outcome.” Id. at 694. In making the prejudice determination, the court must

consider the totality of the evidence. Id. at 695.

       A claim of ineffective assistance must identify the specific errors counsel has made.

Conclusory allegations are not sufficient to support a petition under Section 2255. Blackledge v.

Allison, 431 U.S. 63, 74 (1977).

               2. Analysis of Ineffective Assistance of Counsel Claim

       Defendant asserts many failures on the part of his counsel. The Court notes that

Defendant had three very experienced federal criminal defense lawyers represent him over the

life of this case. Defendant began this process with Stephen Begler as his attorney. Attorney

Begler attempted to negotiate a plea deal with the Government based on Rule 11(c)(1)(C), but

withdrew his appearance due to irreconcilable differences with Defendant, prior to Defendant

changing his plea.

       Next, Defendant was assigned Christy Foreman another highly regarded and experienced

federal criminal defense attorney. As noted above in the procedural background section,

Attorney Foreman represented Defendant through the change of plea stage. While under oath

during the change of plea hearing, Defendant indicated that he was satisfied with the

representation Attorney Foreman had given him. During the change of plea, Defendant took an



                                                 19
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 20 of 28




open plea (having previously rejected the Rule 11(c)(1)(C) plea offer Attorney Begler had

arranged) and pled guilty to both Counts of the indictment.

       Finally, Defendant was represented by Marty Dietz who saw Defendant through the

sentencing phase.

       The Court will address Defendant’s arguments individually.

                       a. Counsel ineffective for failing to challenge criminal complaint

       As noted above in the probable cause analysis (III. B. 1.), the criminal complaint set forth

the same allegations that the Government attorney orally set forth during her summary of the

evidence at the change of plea hearing (ECF 64). Defendant agreed, under oath, at the change of

plea hearing, that the details recited by the Government (the same details that were set forth in

the criminal complaint) were indeed, true. Id.

       The criminal complaint states in relevant part:

               On 05Apr17 TFO [task force officer] from the State Attorney General’s
               Office BNI formulated plans to conduct a buy and bust operation in the
               Borough of Wilkinsburg.

               Prior to this date Detectives were provided with the phone number from a
               confidential source reporting the unknown possessor of this phone was
               utilized in the past to secure heroin. Having this number TFO Detectives
               formulated plans to contact this unknown subject to further investigate the
               trafficking of illegal narcotics.

               At 1248 hours a text message was sent to the above number. An unknown
               subject answered the text and an arraignment [sic.] was made to meet the
               subject later this date.

               At 1337 hours this number text messaged asking how much money we
               had. I told the subject that I had $260.00 and the subject told me to call
               when I was close.

               At 1633 hours a text message was sent telling the unknown subject that we
               were at McDonalds on Penn Avenue. This subject told me he was on his
               way and asked me to wait.



                                                 20
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 21 of 28




               At 1659 hours a call was received from this number and a male asked that
               we drive to the McDonalds in East Liberty.

               At 1732 hours surveillance and take-down units arrived in the area of
               McDonalds. A call was placed to the unknown male and unknown male
               provided directions to Broad Street and North Sheridan Avenue. Once
               parked on Broad Street the vehicle that Agent SHAFFER was operating
               was provided to this unknown subject. The unknown subject, Daelon
               HILL-JOHNSON, told Agent SHAFFER that he saw him parked on
               Broad Street as Agent SHAFFER saw HILL-JOHNSON as he was
               hanging up his phone and walking toward Agent SHAFFERS vehicle.
               HILL-JOHNSON was wearing a gray “GAP” hooded sweatshirt, black
               sweat pants and gray shoes all of which was provided to take-down units.
               HILL-JOHNSON grabbed the passenger side front door handle as take-
               down officers moved in. HILL-JOHNSON saw take-down officers
               moving in and attempted to flee but was detained. HILL-JOHNSON
               resisted TFO JENA and TFO ROUKE as a firearm fell from the waist of
               him and he threw (1) brick of heroin stamped with a smiley face in purple.
               He was finally detained in handcuffs. The firearm was a Glock 9mmm
               (FUK255) that was loaded with (12) rounds of ammo. The holster that the
               firearm was secured in was found also inside his waistband.

               Following this HILL-JOHNSON was found with an additional bundle of
               heroin in his front right pocket of his seat pants that was stamped with a
               ladybug in red ink. He also had $900.00 of USC in his left pants pocket, a
               small amount of crack cocaine in his right hooded sweatshirt and a small
               amount of marijuana in his front left pants pocket.

ECF 156-2, p. 2, hereinafter “criminal complaint statements.”

       As previously noted in the Court’s probable cause analysis (III. B. 1.) above, these

criminal complaint statements were read aloud during the change of plea hearing by the

Government. After an appropriate cautionary statement by the Court, Defendant agreed that

these statements were accurate and that he had engaged in the conduct described. Additionally,

as noted in the Court’s probable cause analysis (III. B. 1.) above, the criminal complaint

statements were essentially re-printed in Defendant’s Presentence Investigation Report. See

ECF 80, ¶ 1-12. Defendant raised no objections to any portion of his Presentence Investigation




                                                21
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 22 of 28




Report, thus indicating his acceptance of those paragraphs in the report which described his

offense conduct.

       The Court finds that Defendant’s claim that his attorney (Attorney Foreman), in failing to

challenge the criminal complaint, fell below an objective standard of reasonableness. Defendant

has failed to demonstrate a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different. Here, had Attorney Foreman challenged

any portion of the criminal complaint, the Government would have called one or more of the task

force officers to testify (live) to statements that were already placed under oath in the criminal

complaint. Because Defendant was arrested under a buy and bust operation, the criminal activity

of which Defendant was indicted and to which he ultimately pled guilty, unfolded on the very

day that the criminal complaint was prepared. Thus, there can be no question that Defendant’s

attorney made no mistake in failing to challenge the criminal complaint at any point in these

proceedings. To do so would have been meritless.

       Because Attorney Foreman observed the relevant proceedings, knew of materials outside

the record, and interacted with Defendant, with Government counsel, and with this Court, it is

“all too tempting” to “second-guess” her assistance after the plea of guilty was entered. Quoting

Strickland, at 466 U.S. at 689. The Court finds that Attorney Foreman’s representation did not

rise to the level of incompetence under “prevailing professional norms,” nor did her

representation deviate from best practices or most common customs. Id., at 690.

       For these reasons, the Court finds that Defendant’s ineffective assistance of counsel

argument for failure to challenge his criminal complaint cannot succeed.




                                                 22
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 23 of 28




                       b. Counsel ineffective for failing to raise improper venue,
                       preindictment delay, selective prosecution “errors GJ proceeding” (no
                       details), unlawful pretrial detention, duplicity, multiplicity

       The Court next considers many of Defendant’s arguments concerning his attorney’s

failure to raise various procedural and substantive issues relating to his indictment. Simply

stated, the Court finds all of these arguments to be without merit and/or frivolous. For example,

venue was proper, and thus, Defendant’s counsel had no basis to challenge same. Likewise,

there was no basis for challenging Defendant’s pretrial detention, nor his claims of duplicity or

multiplicity. With respect to Defendant’s claims of preindictment delay, “selective prosecution,”

and “errors in [Grand Jury] proceedings,” the Court finds no basis for these arguments, nor any

details from Defendant as to how these alleged events would have altered the final outcome in

his case. Therefore, the Court finds that Defendant’s ineffective assistance of counsel arguments

on all of these grounds fail.

                       c. Counsel ineffective for advising Defendant to plead guilty

       The two-part Strickland test is applicable to petitioners who challenge the effectiveness

of counsel after the entry of a guilty plea. Hill v. Lockhart, 474 U.S. 52 (1985). In the context of

guilty pleas, the first part of the Strickland test asks whether counsel’s performance in

connection with the guilty plea meets the standard of objective reasonableness. Boyd v.

Waymart, 579 F.3d 330 (3d Cir. 2009). The prejudice prong of Strickland “focuses on whether

counsel’s constitutionally ineffective performance affected the outcome of the plea process.”

Hill, 474 U.S. at 59. Stated differently, a defendant must demonstrate that there is a “reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and would have

insisted on going to trial.” United States v. Kauffman, 109 F.3d 186, 190 (3d Cir. 1997). “A

defendant alleging ineffective assistance of counsel in the guilty plea context must make more



                                                 23
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 24 of 28




than a bare allegation that but for counsel’s error he would have pleaded not guilty and gone to

trial.” Parry v. Rosemeyer, 64 F.3d 110, 118 (3d Cir. 1995), superseded by statute on other

grounds. A defendant must demonstrate that the decision to reject the plea bargain and proceed

to trial “would have been rational under the circumstances.” Padilla v. Kentucky, 559 U.S. 356,

372 (2010). Where the alleged error is counsel’s failure to advise the defendant of an affirmative

defense to the crime(s) charged, the prejudice inquiry “will depend largely on whether the

affirmative defense likely would have succeeded at trial.” Hill, 474 U.S. at 59.

       Turning to the instant matter, Defendant did, in fact, reject a plea bargain – the Rule

11(c)(1)(C) offer which his first attorney, Attorney Begler, secured for him. After discharging

Attorney Begler, Defendant was provided with another attorney – Attorney Foreman – who

assisted him through his open change of plea. Defendant testified under oath at his change of

plea hearing to the fact that he had not been forced or coerced in any way by anyone to plead

guilty to the two count indictment, and that he was satisfied with Attorney Foreman’s

representation.

       Moreover, on the day of the change of plea hearing, before agreeing to take a plea,

Defendant challenged the weight of the drugs at issue. Only after receiving a favorable

stipulation from the Government as to the weight of the drugs, did Defendant agree to proceed

with the change of plea hearing, thereby further signaling the Court that he completely

understood his decision to plead guilty to both charges.

       Finally, given the totality of all of the evidence presented (most importantly, Defendant

was caught “red-handed” by task force officers as outlined in the criminal complaint, orally

during the change of plea hearing, and in his presentence investigation report), the Court finds




                                                24
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 25 of 28




that there was and is no affirmative defense which Defendant could have raised, let alone an

affirmative defense which would have succeeded at trial.

       For all of the foregoing reasons, Defendant’s ineffective assistance of counsel for

advising Defendant to plead guilty, fails.

                       d. Counsel ineffective during pre-trial and plea stages by concealing
                       law and evidence/discovery materials which could have led to a
                       dismissal

       Defendant failed to present any evidence or describe how his counsel was ineffective

during the pretrial and plea stages of his case. To the contrary, his actions in this matter illustrate

the opposite.

       First, Defendant’s counsel (Attorney Begler) procured a plea offer for him which

involved a stipulated sentence. Defendant rejected that plea offer, and Attorney Begler asked to

withdraw from his case so he could obtain new counsel. The Court obliged.

       Next, after Attorney Foreman was appointed, she called into question the quantity of

drugs at issue upon Defendant’s request. This ultimately led to a concession by the Government

as to the quantity of drugs at issue, and the Government stipulated to the amount suggested by

Defendant through his counsel.

       Third, after securing the stipulation as to the quantity of drugs, Defendant took an open

plea to both counts of the indictment. While under oath, Defendant expressed his satisfaction

with Attorney Foreman’s representation of him.

       Finally, Defendant failed to describe or provide the alleged evidence or discovery

materials that were not produced to him, prior to him changing his plea. Indeed, it would be

difficult to discern what sort of exculpatory evidence or discovery materials could exist in light

of the fact that Defendant was the subject of a buy and bust task force investigation. All



                                                  25
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 26 of 28




evidence against Defendant pertaining to the two charges brought against him in the indictment

was derived directly from the buy and bust operation. The information leading to the buy and

bust operation came from a confidential informant whose prior assistance had led the officers to

other criminal activities and convictions.

       Accordingly, Defendant’s assertion that his counsel was ineffective during pretrial and

plea stages by concealing law and evidence/discovery materials which could have led to a

dismissal is entirely without merit.

                       e. Defendant’s plea was coerced and not according to free will

       Defendant’s claim in this regard is false. Defendant testified under oath during his

change of plea hearing that he was not coerced to change his plea. During the change of plea

hearing, the following exchange occurred:

                 THE COURT: Has anyone made a promise or
                 assurance to persuade you to plead guilty?

                 THE DEFENDANT: No, sir.

                 THE COURT: Has anyone threatened you in any
                 way to force you to plead guilty?

                 THE DEFENDANT: No, sir.

ECF 64, p. 29.

       Thus, the Court finds that Defendant’s argument in this regard is meritless.

                       f. Attorney Foreman was not competent

       As noted in subsections “a” through “e” immediately above, Attorney Foreman’s

competence cannot be called into question. She properly advised her client to plead guilty after:

(1) he was subject of a buy and bust operation; (2) he rejected a Rule 11(c)(1)(C) offer through

his prior counsel; (3) she challenged the weight of the drugs at issue and obtained a concession



                                                26
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 27 of 28




from the Government favorable to Defendant; and (4) there was no exculpatory evidence, nor

any affirmative defense that could be made to alter the outcome nor likelihood of conviction

should the matter have proceeded to trial.

       For these reasons, Defendant’s argument fails.

       C. Defendant Additional Arguments

       Defendant presents a myriad of other arguments, including some that are seemingly

procedural, for example, his confusion over the fact that he was arrested on April 5, 2017, and

placed into Allegheny County Jail, but later, following his arraignment on the federal charges set

forth in the indictment, when the federal arrest warrant was docketed, Defendant believes there is

a process that was not properly followed. Defendant also argues: that he was falsely arrested,

that Warden Orlando failed to inform him of his prisoner’s rights, that his speedy trial rights

were violated, that the Government failed to meet is burden of proof, that false statements were

made in the criminal complaint, and that the officer lied about the buy on April 5, 2017. None of

these conclusory statements are supported by any evidence. To the contrary, the totality of all

the evidence, including Defendant’s own admissions under oath during the change of plea

hearing, support the Court’s decision to uphold Defendant’s conviction.

       D. Certificate of Appealability

       A court should issue a certificate of appealability where a petitioner makes a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner meets this

burden by showing that “reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       The Court finds that jurists of reason would not find it debatable whether Defendant

states a valid claim of the denial of a constitutional right, and that jurists of reason would not find



                                                  27
        Case 2:17-cr-00226-AJS Document 158 Filed 06/15/21 Page 28 of 28




it debatable whether the Court was correct in concluding that the petition does not present any

claims upon which habeas relief may be granted. Therefore, the Court will deny a certificate of

appealability.

       An appropriate Order shall follow.



                                             s/Arthur J. Schwab
                                             Arthur J. Schwab
                                             United States District Judge


cc:    All Registered ECF Counsel and Parties

Daelon Hill-Johnson
#180163
Allegheny County Jail
950 Second Ave.
Pittsburgh PA 15219




                                               28
